 



Exhibit 10.8
ADVISORY AGREEMENT
Among
HINES REIT PROPERTIES, L.P.,
HINES ADVISORS LIMITED PARTNERSHIP,
and
HINES REAL ESTATE INVESTMENT TRUST, INC.
June 26, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE 1 DEFINITIONS
    1  
 
       
ARTICLE 2 APPOINTMENT
    5  
 
       
ARTICLE 3 DUTIES OF THE ADVISOR
    5  
 
       
3.01 Offering Services
    5  
3.02 Acquisition Services
    6  
3.03 Asset Management Services
    7  
3.04 Shareholder Services
    10  
 
       
ARTICLE 4 AUTHORITY OF ADVISOR
    10  
 
       
4.01 General
    10  
4.02 Powers of the Advisor
    11  
4.03 Approval by Directors
    11  
 
       
ARTICLE 6 RECORDS AND FINANCIAL STATEMENTS
    12  
 
       
ARTICLE 7 LIMITATION ON ACTIVITIES
    13  
 
       
ARTICLE 8 RELATIONSHIP WITH DIRECTORS AND OFFICERS
    14  
 
       
ARTICLE 9 FEES
    14  
 
       
9.01 Acquisition Fees
    14  
9.02 Asset Management Fees
    15  
 
       
ARTICLE 10 EXPENSES
    15  
 
       
10.01 General
    15  
10.02 Reimbursement to Advisor
    18  
10.03 Reimbursement to Company
    18  
 
       
ARTICLE 11 OTHER SERVICES
    18  
 
       
ARTICLE 12 RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES OF THE ADVISOR
    19  
 
       
12.01 Relationship
    19  
12.02 Time Commitment
    20  
12.03 Investment Opportunities and Allocation
    20  
 
       
ARTICLE 13 THE HINES NAME
    20  
 
       
ARTICLE 14 TERM AND TERMINATION OF THE AGREEMENT
    21  
 
       
14.01 Term
    21  
14.02 Termination by Either Party
    21  
14.03 Termination by the Company
    22  
14.04 Termination by the Advisor
    22  
14.05 Payments on Termination and Survival of Certain Rights and Obligations
    22  

i



--------------------------------------------------------------------------------



 



                Page  
14.06 Repurchase of Units
    23  
 
       
ARTICLE 15 ASSIGNMENT
    24  
 
       
ARTICLE 16 INDEMNIFICATION AND LIMITATION OF LIABILITY
    24  
 
       
16.01 Indemnification by the Company
    24  
16.02 Indemnification by the Advisor
    25  
16.03 Advisor’s Liability
    26  
 
       
ARTICLE 17 MISCELLANEOUS
    28  
 
       
17.01 Notices
    28  
17.02 Modification
    28  
17.03 Severability
    29  
17.04 Construction
    29  
17.05 Entire Agreement
    29  
17.06 Waiver
    29  
17.07 Gender
    30  
17.08 Titles Not to Affect Interpretation
    30  
17.09 Counterparts
    30  

ii



--------------------------------------------------------------------------------



 



ADVISORY AGREEMENT
     This Advisory Agreement, dated as of June 26, 2006 is among Hines REIT
Properties, L.P., a Delaware limited partnership, Hines Advisors Limited
Partnership, a Texas limited partnership and Hines Real Estate Investment Trust,
Inc., a Maryland corporation (the “Agreement”).
W I T N E S S E T H
     WHEREAS, the Company (as hereinafter defined) desires to avail itself of
the knowledge, experience, sources of information, advice, assistance and
certain facilities available to the Advisor (hereinafter defined) and to have
the Advisor undertake the duties and responsibilities hereinafter set forth
herein on the terms set forth in this Agreement; and
     WHEREAS, the Advisor is willing to undertake to render such services on the
terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     The following defined terms used in this Advisory Agreement shall have the
meanings specified below:
     “Acquisition Expenses” has the meaning set forth in the Articles of
Incorporation.
     “Advisor” means (i) Hines Advisors Limited Partnership, a Texas limited
partnership, or (ii) any successor advisor to the Company.

 



--------------------------------------------------------------------------------



 



     “Affiliate” has the meaning set forth in the Articles of Incorporation. For
the purposes of this Agreement, the Advisor shall not be deemed to be an
Affiliate of the Company, and vice versa.
     “Articles of Incorporation” means the Articles of Incorporation of the
General Partner, as amended from time to time.
     “Asset” or “Assets” means any and all real estate investments (real,
personal or otherwise), tangible or intangible, owned or held by, or for the
account of, the Company, whether directly or indirectly through another entity
or entities, including interests in any Person or in joint ventures which
directly or indirectly own real estate investments.
     “Board of Directors” means the Board Directors of the General Partner.
     “Bylaws” means the bylaws of the General Partner, as amended from time to
time.
     “Cash Amount” has the meaning set forth in the Limited Partnership
Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto. Reference to any provision of the Code
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
     “Company” means Hines REIT Properties, L.P., a Delaware limited
partnership. Within the context of discussions of the operations, business and
administration of the Company, the term “Company” shall mean, collectively,
Hines REIT Properties, L. P. and the General Partner for the purposes of this
Agreement.
     “Director” means a member of the Board of Directors of the General Partner.
     “General Partner” means Hines Real Estate Investment Trust, Inc., a
Maryland corporation and general partner of the Company.

2



--------------------------------------------------------------------------------



 



     “Gross Proceeds” has the meaning set forth in the Articles of
Incorporation.
     “Hines” means Hines Interests Limited Partnership and its Affiliates.
     “Independent Director” has the meaning set forth in the Articles of
Incorporation.
     “Initial Asset Value” means (i) in the case of an Asset other than a
mortgage loan, the gross purchase price of real estate investments acquired
directly by the Company, including any debt attributable to such investments, or
the pro rata share of the gross asset value of real estate investments held by
entities in which the Company invests, and (ii) in the case of a mortgage loan,
the total amount of the funds advanced.
     “Limited Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of Hines REIT Properties, L.P., as the same may be amended
and restated from time to time.
     “Managing Dealer” means Hines Real Estate Securities, Inc., a Delaware
corporation, or such other entity selected by the Board of Directors to act as
the managing dealer for the Offering.
     “Offering” means a public offering of Shares pursuant to any Prospectus.
     “Operating Expenses” has the meaning set forth in the Articles of
Incorporation.
     “Organizational and Offering Expenses” has the meaning set forth in the
Articles of Incorporation.
     “Participation Interest” has the meaning set forth in the Limited
Partnership Agreement.
     “Person” means an individual, corporation, partnership, estate, trust, a
portion of a trust permanently set aside for or to be used exclusively for the
purposes described in Section 642(c) of the Code, association, private
foundation within the meaning of Section 509(a) of the Code, joint stock company
or other entity.

3



--------------------------------------------------------------------------------



 



     “Property Manager” means Hines Interests Limited Partnership, a Texas
limited partnership, or an Affiliate thereof.
     “Property Management and Leasing Agreement” means any Property Management
and Leasing Agreement between the Company and the Property Manager.
     “Prospectus” means the General Partner’s final prospectus for any public
offering within the meaning of Section 2(10) of the Securities Act of 1933, as
amended.
     “REIT” means a “real estate investment trust” under Sections 856 through
860 of the Code.
     “REIT Shares Amount” has the meaning set forth in the Limited Partnership
Agreement.
     “Securities” means any class or series of units or shares of the Company or
the General Partner, including common shares or preferred units or shares and
any other evidences of equity or beneficial or other interests, voting trust
certificates, bonds, debentures, notes or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in, temporary or interim certificates for, receipts
for, guarantees of, or warrants, options or rights to subscribe to, purchase or
acquire, any of the foregoing.
     “Shares” means shares of common stock of the General Partner, par value
$.001 per share.
     “Shareholders” means the registered holders of the outstanding Shares.
     “Termination Date” means the date of termination of this Agreement.
     “2%/25% Guidelines” has the meaning set forth in the Articles of
Incorporation.
     “Units” has the meaning set forth in the Limited Partnership Agreement.

4



--------------------------------------------------------------------------------



 



ARTICLE 2
APPOINTMENT
     The Company hereby appoints the Advisor to serve as its advisor on the
terms and conditions set forth in this Agreement, and the Advisor hereby accepts
such appointment.
ARTICLE 3
DUTIES OF THE ADVISOR
     The Advisor is responsible for managing, operating, directing and
supervising the operations and administration of the Company and its Assets to
the fullest extent allowed by law. The Advisor shall, either directly or by
engaging an Affiliate or third party, perform the following duties:
     3.01 Offering Services. The Advisor shall manage and supervise:
     (i) Development of the product offering, including the determination of the
specific terms of the Securities to be offered by the General Partner and/or the
Company, preparation of all offering and related documents, and obtaining all
required regulatory approvals of such documents;
     (ii) Along with the Managing Dealer, approval of the participating broker
dealers and negotiation of the related selling agreements;
     (iii) Coordination of the due diligence process relating to participating
broker dealers and their review of any Prospectus and other Offering and Company
documents;
     (iv) Preparation and approval of all marketing materials contemplated to be
used by the Managing Dealer or others in the Offering of the General Partner’s
Securities;

5



--------------------------------------------------------------------------------



 



     (v) Along with the Managing Dealer, negotiation and coordination with the
transfer agent for the receipt, collection, processing and acceptance of
subscription agreements, commissions, and other administrative support
functions;
     (vi) Creation and implementation of various technology and electronic
communications related to the Offering of the General Partner’s Securities; and
     (vii) All other services related to organization of the Company or the
Offering, whether performed and incurred by the Advisor or its Affiliates.
     3.02 Acquisition Services.
     (i) Serve as the Company’s investment and financial advisor and provide
relevant market research and economic and statistical data in connection with
the Company’s assets and investment objectives and policies;
     (ii) Subject to Section 4 hereof and the investment objectives and policies
of the Company: (a) locate, analyze and select potential investments;
(b) structure and negotiate the terms and conditions of transactions pursuant to
which investments in Assets will be made; (c) acquire Assets on behalf of the
Company; and (d) arrange for financing related to acquisitions of Assets;
     (iii) Perform due diligence on prospective investments and create due
diligence reports summarizing the results of such work;
     (iv) Prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for the Directors to
evaluate the proposed investments;

6



--------------------------------------------------------------------------------



 



     (v) Obtain reports (which may be prepared by the Advisor or its
Affiliates), where appropriate, concerning the value of contemplated investments
of the Company; and
     (vi) Negotiate and execute approved investments and other transactions.
     3.03 Asset Management Services.
     (i) Real Estate Services:
          (a) Investigate, select, and, on behalf of the Company, engage and
conduct business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers, insurance agents, developers, construction
companies and any and all Persons acting in any other capacity deemed by the
Advisor necessary or desirable for the performance of any of the foregoing
services;
          (b) Negotiate and service the Company’s debt facilities and other
financings;
          (c) Monitor applicable markets and obtain reports (which may be
prepared by the Advisor or its Affiliates) where appropriate, concerning the
value of investments of the Company;
          (d) Monitor and evaluate the performance of investments of the
Company; provide daily management services to the Company and perform

7



--------------------------------------------------------------------------------



 



and supervise the various management and operational functions related to the
Company’s investments;
          (e) Coordinate with the Property Manager on its duties under any
Property Management and Leasing Agreement and assist in obtaining all necessary
approvals of major property transactions as governed by the applicable Property
Management and Leasing Agreement;
          (f) Coordinate and manage relationships between the Company and any
joint venture partners;
          (g) Consult with the officers and Directors of the General Partner and
provide assistance with the evaluation and approval of potential property
dispositions, sales or refinancings;
     (ii) Accounting and Other Administrative Services:
          (a) Manage and perform the various administrative functions necessary
for the management of the day-to-day operations of the Company;
          (b) From time-to-time, or at any time reasonably requested by the
Directors, make reports to the Directors on the Advisor’s performance of
services to the Company under this Agreement;
          (c) Coordinate with the Company’s independent accountants and auditors
to prepare and deliver to the General Partner’s audit committee an annual report
covering the Advisor’s compliance with certain material aspects of this Advisory
Agreement;

8



--------------------------------------------------------------------------------



 



          (d) Provide or arrange for administrative services and items, legal
and other services, office space, office furnishings, personnel and other
overhead items necessary and incidental to the Company’s business and
operations;
          (e) Provide financial and operational planning services and portfolio
management functions;
          (f) Maintain accounting data and any other information requested
concerning the activities of the Company as shall be required to prepare and to
file all periodic financial reports and returns required to be filed with the
Securities and Exchange Commission and any other regulatory agency, including
annual financial statements;
          (g) Maintain all appropriate books and records of the Company;
          (h) Provide tax and compliance services and coordinate with
appropriate third parties, including independent accountants and other
consultants, on related tax matters;
          (i) Supervise the performance of such ministerial and administrative
functions as may be necessary in connection with the daily operations of the
Assets;
          (j) Provide the Company with all necessary cash management services;
          (k) Manage and coordinate with the transfer agent the quarterly
dividend process and payments to shareholders;

9



--------------------------------------------------------------------------------



 



          (l) Consult with the officers and Directors of the General Partner and
assist the Directors in evaluating and obtaining adequate insurance coverage
based upon risk management determinations;
          (m) Provide the officers and Directors of the General Partner with
timely updates related to the overall regulatory environment affecting the
Company, as well as managing compliance with such matters, including but not
limited to compliance with the Sarbanes-Oxley Act of 2002;
          (n) Consult with the officers and Directors of the General Partner and
the Board of Directors relating to the corporate governance structure and
appropriate policies and procedures related thereto; and
          (o) Perform all reporting, record keeping, internal controls and
similar matters in a manner to allow the General Partner to comply with
applicable law including the Sarbanes-Oxley Act.
     3.04 Shareholder Services.
     (i) Manage communications with shareholders, including answering phone
calls, preparing and sending written and electronic reports and other
communications; and
     (ii) Establish technology infrastructure to assist in providing shareholder
support and service.
ARTICLE 4
AUTHORITY OF ADVISOR
     4.01 General. All rights and powers to manage and control the day-to-day
business and affairs of the Company shall be vested in the Advisor to the
fullest extent allowed by law.

10



--------------------------------------------------------------------------------



 



The Advisor shall have the power to delegate all or any part of its rights and
powers to manage and control the business and affairs of the Company to such
officers, employees, Affiliates, agents and representatives of the Advisor or
the Company as it may from time to time deem appropriate. Any authority
delegated by the Advisor to any other Person shall be subject to applicable law
and the limitations on the rights and powers of the Advisor specifically set
forth in this Agreement or the Articles of Incorporation.

     4.02 Powers of the Advisor. Subject to the express limitations set forth in
this Agreement, the power to direct the management, operation and policies of
the Company shall to the fullest extent allowed by law be vested in the Advisor,
which shall have the power by itself and shall be authorized and empowered on
behalf and in the name of the Company to carry out any and all of the objectives
and purposes of the Company and to perform all acts and enter into and perform
all contracts and other undertakings that it may in its sole discretion deem
necessary, advisable or incidental thereto to perform its obligations under this
Agreement.
     4.03 Approval by Directors.
     (i) Notwithstanding the foregoing any investment in Assets, including any
acquisition of an Asset by the Company or any investment by the Company in a
joint venture, limited partnership or similar entity owning real properties,
will require the prior approval of the Board of Directors. The Advisor will
deliver to the Board of Directors all documents required by it to properly
evaluate the proposed investment.
     (ii) If the Articles of Incorporation require that a transaction be
approved by the Independent Directors, the Advisor will deliver to the
Independent Directors all documents required by them to properly evaluate the
proposed investment in

11



--------------------------------------------------------------------------------



 



the Asset. The prior approval of a majority of the Independent Directors will be
required for each transaction between the Company and the Advisor or its
Affiliates.
ARTICLE 5
BANK ACCOUNTS
     The Advisor will maintain one or more bank accounts in the name of the
Company and will collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company.
Notwithstanding the foregoing, no funds shall be commingled with the funds of
the Advisor.
ARTICLE 6
RECORDS AND FINANCIAL STATEMENTS
     Advisor, in the conduct of its responsibilities to the Company, shall
maintain adequate and separate books and records for the Company’s operations in
accordance with United States generally accepted accounting principles (“GAAP”),
which shall be supported by sufficient documentation to ascertain that such
books and records are properly and accurately recorded. Such books and records
shall be the property of the Company. Such books and records shall include all
information necessary to calculate and audit the fees or reimbursements paid
under this Agreement. Advisor shall utilize procedures to attempt to ensure such
control over accounting and financial transactions as is reasonably required to
protect the Company’s assets from theft, error or fraudulent activity. All
financial statements Advisor delivers to the Company shall be prepared on an
accrual basis in accordance with GAAP, except for special financial reports
which by their nature require a deviation from GAAP. Advisor shall maintain
necessary liaison with the Company’s independent accountants and shall provide
such accountants with such reports and other information as the Company shall
request.

12



--------------------------------------------------------------------------------



 



ARTICLE 7
LIMITATION ON ACTIVITIES
     Notwithstanding any provision in this Agreement to the contrary, the
Advisor shall not take any action which, in its sole judgment made in good
faith, would (i) adversely affect the ability of the General Partner to qualify
or continue to qualify to be taxed as a REIT, (ii) subject the Company or the
General Partner to regulation under the Investment Company Act of 1940, as
amended, (iii) violate any law, rule or regulation of any governmental body or
agency having jurisdiction over the Company, the General Partner or their
Securities, or (iv) violate the Articles of Incorporation or Bylaws. In the
event an action that would violate (i) through (iv) of the preceding sentence
but such action has been ordered by the Board of Directors acting on behalf of
the General Partner, the Advisor shall notify the Board of Directors of the
Advisor’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board of Directors. In such event the Advisor shall, to the fullest extent
allowed by law, have no liability for acting in accordance with the specific
instructions of the Board of Directors so given. Notwithstanding the foregoing,
none of the Advisor, its Affiliates and none of their managers, directors,
officers, employees and equityholders, shall be liable to the Company, the
General Partner, the Board of Directors or the Shareholders for any act or
omission by such Persons or individuals, except as provided in this Agreement.
THE PARTIES HERETO INTEND THAT THE LIMITATION OF LIABILITY SET FORTH IN THIS
SECTION BE CONSTRUED AND APPLIED AS WRITTEN NOTWITHSTANDING ANY RULE OF
CONSTRUCTION TO THE CONTRARY. WITHOUT LIMITING THE FOREGOING, THE LIMITATION OF
LIABILITY SHALL, TO THE FULLEST EXTENT ALLOWED BY LAW, APPLY

13



--------------------------------------------------------------------------------



 



NOTWITHSTANDING ANY STATE’S “EXPRESS NEGLIGENCE RULE” OR SIMILAR RULE THAT WOULD
DENY COVERAGE BASED ON A PERSON’S SOLE, CONCURRENT OR CONTRIBUTORY ACTIVE OR
PASSIVE NEGLIGENCE, GROSS NEGLIGENCE OR STRICT LIABILITY. IT IS THE INTENT OF
THE PARTIES THAT, TO THE EXTENT PROVIDED IN THIS SECTION, THE LIMITATION OF
LIABILITY SET FORTH HEREIN SHALL, TO THE FULLEST EXTENT ALLOWED BY LAW, APPLY TO
A PERSON’S SOLE, CONCURRENT OR CONTRIBUTORY ACTIVE OR PASSIVE NEGLIGENCE, GROSS
NEGLIGENCE OR STRICT LIABILITY. THE PARTIES AGREE THAT THIS PROVISION IS
“CONSPICUOUS” FOR PURPOSES OF ALL STATE LAWS.
ARTICLE 8
RELATIONSHIP WITH DIRECTORS AND OFFICERS
     Managers, Directors, officers and employees of the Advisor or any direct or
indirect Affiliate of the Advisor may serve as a Director and as officers of the
General Partner, except that no manager, director, officer or employee of the
Advisor or any of its Affiliates who also is a Director or officer of the
General Partner shall receive any compensation from the Company or General
Partner for serving as a Director or officer other than reasonable reimbursement
for travel and related expenses incurred in attending meetings of the Board of
Directors.
ARTICLE 9
FEES
     9.01 Acquisition Fees. The Company will pay the Advisor in cash as
compensation for services described in Section 3.02 an acquisition fee of 0.50%
of the Initial Asset Value of each Asset acquired by the Advisor as well as
reimburse the Company for all out-of-pocket

14



--------------------------------------------------------------------------------



 



third-party expenses incurred by the Advisor in connection with such services as
required by Article 10. The amount of such acquisition fees shall be subject to
any limitations contained in the Articles of Incorporation. The Advisor shall
submit an invoice to the Company following the closing or closings of each
acquisition, accompanied by a computation of the fee. The fee shall be payable
within ten business days after receipt of the invoice by the Company.
     9.02 Asset Management Fees. The Company will pay the Advisor in cash as
compensation for services described in Section 3.03 an asset management fee in
accordance with this Section 9.02 as well as reimburse the Advisor for all
out-of-pocket third-party expenses incurred by the Advisor in connection with
such services as required by Article 10. Subject to any limitations contained in
the Articles of Incorporation, this asset management fee shall be earned monthly
and the amount of this asset management fee payable by the Company to the
Advisor shall equal 0.0625% multiplied by the net equity invested in real estate
investments as of the end of the applicable month. The Advisor shall submit a
monthly invoice to the Company, accompanied by a computation of the asset
management fee for the applicable period. The asset management fee shall be
payable within ten business days after receipt of the invoice by the Company.
ARTICLE 10
EXPENSES
     10.01 General. In addition to the compensation paid to the Advisor pursuant
to Article 9 hereof, the Company shall pay directly or reimburse the Advisor for
all of the expenses paid or incurred by the Advisor or Affiliates in connection
with the services provided to the Company pursuant to this Agreement, including,
but not limited to:

15



--------------------------------------------------------------------------------



 



     (i) all Organizational and Offering Expenses; provided, however, that the
Company shall at no time reimburse the Advisor for any Organizational and
Offering Expenses reimbursements pursuant to this Article 10 to the extent that
such reimbursement would violate Section 9.6 of the Articles of Incorporation.
Additionally, the Advisor will provide the Independent Directors upon request a
summary of Organizational and Offering Expenses incurred prior to the date of
such request. The Company shall not reimburse the Advisor for any Organizational
and Offering Expenses a majority of the Independent Directors decide are not
fair and commercially reasonable to the Company.
     (ii) Acquisition Expenses incurred in connection with the selection and
acquisition of Assets including such expenses incurred related to assets pursued
or considered but not ultimately acquired by the Company;
     (iii) the actual out-of-pocket cost of goods and services used by the
Company or the General Partner and obtained from entities not Affiliated with
the Advisor, including brokerage fees paid in connection with the purchase and
sale of Assets;
     (iv) taxes and assessments on income or Assets and taxes as an expense of
doing business and any other taxes otherwise imposed on the Company and its
business or income;
     (v) out-of-pocket costs associated with insurance required in connection
with the business of the Company or by its officers and Directors;
     (vi) all out-of-pocket expenses in connection with payments to the Board of
Directors and meetings of the Board of Directors and Shareholders;

16



--------------------------------------------------------------------------------



 



     (vii) personnel and related employment direct costs incurred by the Advisor
or Affiliates (a) in performing the services described in Sections 3.01 and 3.04
or (b) as otherwise approved by Independent Directors, including but not limited
to salary, benefits, burdens and overhead of all employees directly involved in
the performance of such services, plus all out-of-pocket costs incurred;
     (viii) out-of-pocket expenses of maintaining communications with
Shareholders, including the cost of preparation, printing, and mailing annual
reports and other Shareholder reports, proxy statements and other reports
required by governmental entities;
     (ix) audit, accounting and legal fees, and other fees for professional
services relating to the operations of the Company and all such fees incurred at
the request, or on behalf of, the Independent Directors or any committee of the
Board of Directors;
     (x) out-of-pocket costs for the Company to comply with all applicable laws,
regulation and ordinances; and
     (xi) all other out-of-pocket costs necessary for the operation of the
Company and its Assets incurred by the Advisor in performing its duties
hereunder.
     Except as specifically provided for above in (i) and (vii) related to
Organization and Offering Expenses, shareholder services expenses and other
expenses, or as contemplated by Article 11, the expenses and payments subject to
reimbursement by the Company in this Section 10.01 do not include personnel and
related direct employment or overhead costs of the Advisor or Affiliates. The
Company shall also reimburse the Advisor or Affiliates of the Advisor for all
expenses incurred on behalf of the Company or the General Partner prior to the
execution of this Agreement.

17



--------------------------------------------------------------------------------



 



     10.02 Reimbursement to Advisor. Expenses incurred by the Advisor on behalf
of the Company and payable pursuant to this Section 10 shall be reimbursed to
the Advisor within 10 days after the Advisor provides the Company with an
invoice and supporting documentation relating to such reimbursement.
     10.03 Reimbursement to Company. The Company shall not reimburse the Advisor
during any fiscal quarter for Operating Expenses that, in the four consecutive
fiscal quarters then ended (the “Expense Year”), exceed the 2%/25% Guidelines
for such year (the “Excess Amount”), unless the Independent Directors determine
that such excess was justified, based on unusual and non-recurring factors which
they deem sufficient, in which case the Excess Amount may be reimbursed. Any
Excess Amount paid to the Advisor during a fiscal quarter without the
Independent Directors determining that such expenses were justified shall be
repaid to the Company. Within 60 days after the end of any fiscal quarter of the
Company for which total Operating Expenses for the Expense Year exceed the
2%/25% Guidelines and the Independent Directors determined that such expenses
were justified, there shall be sent to the Shareholders a written disclosure of
such fact, together with an explanation of the factors the Independent Directors
considered in determining that such excess expenses were justified. Such
determination shall be reflected in the minutes of the meetings of the Board of
Directors. The Company will not reimburse the Advisor or its Affiliates for
services for which the Advisor or its Affiliates are entitled to compensation in
the form of a separate fee.
ARTICLE 11
OTHER SERVICES
     Should (i) the General Partner request that the Advisor or any manager,
officer or employee thereof render services for the Company other than as set
forth in this Agreement or

18



--------------------------------------------------------------------------------



 



(ii) there are changes to the regulatory environment in which the Advisor or
Company operates that would increase significantly the level of services
performed such that the costs and expenses borne by the Advisor for which the
Advisor is not entitled to separate reimbursement for personnel and related
employment direct costs and overhead under Article 10 of this Agreement would
increase significantly, such services shall be separately compensated at such
rates and in such amounts as are agreed by the Advisor and the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.
ARTICLE 12
RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES OF THE ADVISOR
     12.01 Relationship. To the fullest extent allowed by law, the Company and
the Advisor are not partners or joint venturers with each other, and nothing in
this Agreement shall be construed to make them such partners or joint venturers.
Nothing herein contained shall prevent the Advisor from engaging in other
activities, including, without limitation, the rendering of advice to other
Persons and the management of other programs advised, sponsored or organized by
the Advisor or its Affiliates. Nor shall this Agreement limit or restrict the
right of any manager, director, officer, employee, or equityholder of the
Advisor or its Affiliates to engage in any other business or to render services
of any kind to any other Person. The Advisor may, with respect to any investment
in which the Company is a participant, also render advice and service to each
and every other participant therein. The Advisor shall promptly disclose to the
Board of Directors the existence of any condition or circumstance, existing or
anticipated, of which it has knowledge, which creates or could create a conflict
of interest between the Advisor’s obligations to the Company and its obligations
to or its interest in any other Person.

19



--------------------------------------------------------------------------------



 



     12.02 Time Commitment. The Advisor shall, and shall cause its Affiliates
and their respective employees, officers and agents to, devote to the Company
such time as shall be reasonably necessary to conduct the business and affairs
of the Company in an appropriate manner consistent with the terms of this
Agreement. The Company acknowledges that the Advisor and other Affiliates of
Hines and their respective employees, officers and agents may also engage in
activities unrelated to the Company and may provide services to Persons other
than the Company or any of its Affiliates.
     12.03 Investment Opportunities and Allocation. The Advisor shall be
required to use commercially reasonable efforts to present a continuing and
suitable investment program to the Company which is consistent with the
investment policies and objectives of the Company, but neither the Advisor nor
any Affiliate of the Advisor shall be obligated generally to present any
particular investment opportunity to the Company even if the opportunity is of
character which, if presented to the Company, could be taken by the Company. In
the event an investment opportunity is located, the allocation procedure set
forth under the caption “Conflicts of Interest—Competitive Activities of Hines
and its Affiliates” in any Prospectus (as may be amended from time to time)
shall govern the allocation of the opportunity among the Company and Affiliates
of the Advisor.
ARTICLE 13
THE HINES NAME
     The Advisor, Hines and their Affiliates have a proprietary interest in the
name “Hines”. The Advisor hereby grants to the Company a non-transferable,
non-assignable, non-exclusive royalty-free right and license to use the name
“Hines” during the term of this Agreement. Accordingly, and in recognition of
this right, if at any time the Company ceases to retain Hines

20



--------------------------------------------------------------------------------



 



or an Affiliate thereof to perform the services of Advisor, the Company
(including the General Partner) will, promptly after receipt of written request
from Hines, cease to conduct business under or use the name “Hines” or any
derivative thereof and the Company and the General Partner shall change the name
of the Company and the General Partner to a name that does not contain the name
“Hines” or any other word or words that might, in the reasonable discretion of
the Advisor, be susceptible of indication of some form of relationship between
the Company and the Advisor or any Affiliate thereof. At such time, the Company
will also make any changes to any trademarks, servicemarks or other marks
necessary to remove any references to the word “Hines”. Consistent with the
foregoing, it is specifically recognized that the Advisor or one or more of its
Affiliates has in the past and may in the future organize, sponsor or otherwise
permit to exist other investment vehicles (including vehicles for investment in
real estate) and financial and service organizations having “Hines” as a part of
their name, all without the need for any consent (and without the right to
object thereto) by the Company or the General Partner.
ARTICLE 14
TERM AND TERMINATION OF THE AGREEMENT
     14.01 Term. This Agreement shall have an initial term of one year from the
date of the Agreement. This Agreement may be renewed for an unlimited number of
successive one-year terms upon mutual consent of the parties. Any such renewal
must be approved by a majority of the Independent Directors. The General Partner
(through the Independent Directors) will evaluate the performance of the Advisor
annually before renewing the Agreement, and each such renewal shall be for a
term of no more than one year.
     14.02 Termination by Either Party. This Agreement may be terminated upon
60 days’ written notice without cause or penalty by either party.

21



--------------------------------------------------------------------------------



 



     14.03 Termination by the Company. This Agreement may be terminated
immediately by the Company upon (i) any fraudulent conduct, criminal conduct,
willful misconduct or the negligent breach of fiduciary duty of or by the
Advisor, (ii) a material breach of this Agreement by the Advisor not cured
within 10 business days after the Advisor receives written notice of such
breach, or (iii) an event of the bankruptcy of the Advisor or commencement of
any bankruptcy or similar insolvency proceedings of the Advisor.
     14.04 Termination by the Advisor. This Agreement may be terminated
immediately by the Advisor in the event of (i) the bankruptcy of the Company or
commencement of any bankruptcy or similar insolvency proceedings of the Company,
or (ii) any material breach of this Agreement by the Company not cured by the
Company within 10 days after written notice thereof.
     14.05 Payments on Termination and Survival of Certain Rights and
Obligations. Payments to the Advisor pursuant to this Section 14.05 shall be
subject to the 2%/25% Guidelines to the extent applicable.
     (i) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within 30 days after the effective date of such
termination all unpaid reimbursements of expenses and all earned but unpaid fees
payable to the Advisor prior to termination of this Agreement.
     (ii) The Advisor shall promptly upon termination:
     (a) pay over to the Company all money collected pursuant to this Agreement,
if any, after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled;

22



--------------------------------------------------------------------------------



 



     (b) deliver to the Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Directors;
     (c) deliver to the Directors all assets and documents of the Company then
in the custody of the Advisor; and
     (d) cooperate with the Company to provide an orderly transition of advisory
functions.
Upon the expiration or termination of this Agreement, neither party shall have
any further rights or obligations under this Agreement, except that Articles 13,
16 and 17 shall survive the termination or expiration of this Agreement.
     14.06 Repurchase of Units. In the event this Agreement expires without the
consent of the Advisor, or is terminated for any reason other than by the
Advisor pursuant to Section 14.02 or Section 14.04, the Company shall (to the
fullest extent funds are legally available for such purpose) at the election of
the Advisor or any of its Affiliates and at any time (and from time to time)
after the effective date of such expiration or termination, purchase all or a
portion of the Units or Participation Interest (as applicable) held by the
Advisor and its Affiliates. The purchase price shall be paid in cash or, at the
election of the seller, Shares, and shall be payable within 120 days after the
Advisor or its Affiliates (as applicable) gives the Company written notice of
its desire to sell all or a portion of the Units or Participation Interest held
by such Person to the Company. The General Partner agrees to keep a sufficient
number of authorized but unissued Shares available for issuance pursuant to

23



--------------------------------------------------------------------------------



 



this Section 14.06 and shall issue Shares as may be required hereunder. The
purchase price of each interest in the Company pursuant to this Section 14.06
shall be (i) in the event the seller elects to receive cash, the Cash Amount the
seller would receive under a redemption of such interests under Section 3.2 of
the Limited Partnership Agreement assuming the Company paid cash for such
redemption, or (ii) in the event the seller elects to receive Shares, the REIT
Shares Amount the seller would receive under a redemption of such interests
under Section 3.2 of the Limited Partnership Agreement assuming the Company paid
Shares for such redemption.
ARTICLE 15
ASSIGNMENT
     This Agreement may be assigned by the Advisor to an Affiliate with the
consent of the General Partner by approval of a majority of the Independent
Directors. The Advisor may assign any rights to receive fees or other payments
under this Agreement without obtaining the approval of the Board of Directors.
This Agreement shall not be assigned by the Company without the consent of the
Advisor.
ARTICLE 16
INDEMNIFICATION AND LIMITATION OF LIABILITY
     16.01 Indemnification by the Company. The Company shall indemnify and hold
harmless the Advisor and its Affiliates, including their respective managers,
officers, directors, partners and employees, from all liability, claims, damages
or losses arising in the performance of their duties hereunder, and related
expenses, including reasonable attorneys’ fees, to the extent such liability,
claims, damages or losses and related expenses are not fully reimbursed by
insurance, subject to any limitations imposed by the laws of the State of Texas,
the Articles of Incorporation or Agreement of Limited Partnership of the
Company, provided that: (i) the Advisor and its Affiliates have determined that
the course of conduct which caused the loss or

24



--------------------------------------------------------------------------------



 



liability was in the best interests of the Company, (ii) the Advisor and its
Affiliates were acting on behalf of or performing services for the Company,
(iii) the indemnified claim was not the result of negligence, misconduct, or
fraud of the indemnified person or resulted from a breach of the agreement by
the Advisor, and (iv) in the event the loss , liability or expense arises from
or out of an alleged violation of federal or state securities laws by the
Advisor or its Affiliates, the conditions set forth in at least one of clauses
(X), (Y) or (Z) of Section 12.2(b) of the Articles of Incorporation must be
satisfied (deeming, for purposes of this Agreement, that the Advisor or its
Affiliates are each an “Indemnitee” as such term is used in such clauses) for
the Company to provide such indemnification. Any indemnification of the Advisor
may be made only out of the net assets of the Company and not from the
Shareholders.
     16.02 Indemnification by the Advisor. The Advisor shall indemnify and hold
harmless the Company from contract or other liability, claims, damages, taxes or
losses and related expenses, including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, willful misconduct or reckless disregard of its duties, but the Advisor
shall not be held responsible for any action of the Board of Directors in
following or declining to follow any of the Advisor’s advice or recommendation.
THE PARTIES HERETO INTEND THAT THE INDEMNITIES SET FORTH IN THIS AGREEMENT BE
CONSTRUED AND APPLIED AS WRITTEN NOTWITHSTANDING ANY RULE OF CONSTRUCTION TO THE
CONTRARY. WITHOUT LIMITING THE FOREGOING, THE INDEMNITIES SHALL, TO THE FULLEST
EXTENT ALLOWED BY LAW, AND TO THE EXTENT PROVIDED IN THIS AGREEMENT, APPLY
NOTWITHSTANDING ANY STATE’S “EXPRESS NEGLIGENCE RULE” OR SIMILAR RULE THAT WOULD

25



--------------------------------------------------------------------------------



 



DENY COVERAGE BASED ON AN INDEMNIFIED PERSON’S SOLE, CONCURRENT OR CONTRIBUTORY
ACTIVE OR PASSIVE NEGLIGENCE OR STRICT LIABILITY OR GROSS NEGLIGENCE. IT IS THE
INTENT OF THE PARTIES THAT, TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE
INDEMNITIES SET FORTH HEREIN SHALL, TO THE FULLEST EXTENT ALLOWED BY LAW, APPLY
TO AN INDEMNIFIED PERSON’S SOLE, CONCURRENT OR CONTRIBUTORY ACTIVE OR PASSIVE
NEGLIGENCE OR STRICT LIABILITY OR GROSS NEGLIGENCE. THE PARTIES AGREE THAT THIS
PROVISION IS “CONSPICUOUS” FOR PURPOSES OF ALL STATE LAWS.
     16.03 Advisor’s Liability
     (i) Notwithstanding any other provisions of this Agreement, in no event
shall the Company make any claim against Advisor, or its Affiliates, on account
of any good faith interpretation by Advisor of the provisions of this Agreement
(even if such interpretation is later determined to be a breach of this
Agreement) or any alleged errors in judgment made in good faith and in
accordance with this Agreement in connection with the operation of the
operations of the Company hereunder by Advisor or the performance of any
advisory or technical services provided by or arranged by the Advisor. The
provisions of this Section 16.3(a) shall not be deemed to release Advisor from
liability for its gross negligence.
     (ii) The Company shall not object to any expenditures made by the Advisor
in good faith in the course of its performance of its obligations under this
Agreement or in settlement of any claim arising out of the operation of the
Company unless such

26



--------------------------------------------------------------------------------



 



expenditure is specifically prohibited by this Agreement. The provisions of this
Section 16.03(b) shall not be deemed to release Advisor from liability for its
gross negligence.
     (iii) IN NO EVENT WILL EITHER PARTY BE LIABLE FOR DAMAGES BASED ON LOSS OF
INCOME, PROFIT OR SAVINGS OR INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY,
PUNITIVE OR SPECIAL DAMAGES OF THE OTHER PARTY OR PERSON, INCLUDING THIRD
PARTIES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
IN ADVANCE, AND ALL SUCH DAMAGES ARE EXPRESSLY DISCLAIMED. IN NO EVENT WILL
ADVISOR’S AGGREGATE LIABILITY UNDER THIS AGREEMENT EVER EXCEED THE TOTAL AMOUNT
OF FEES IT ACTUALLY RECEIVES FROM THE COMPANY PURSUANT TO ARTICLE 9.
     (iv) THE PARTIES HERETO INTEND THAT THE RELEASE FROM LIABILITY SET FORTH IN
SECTION 16.03 BE CONSTRUED AND APPLIED AS WRITTEN NOTWITHSTANDING ANY RULE OF
CONSTRUCTION TO THE CONTRARY. WITHOUT LIMITING THE FOREGOING, THE RELEASE FROM
LIABILITY SHALL, TO THE FULLEST EXTENT ALLOWED BY LAW, APPLY NOTWITHSTANDING ANY
STATE’S “EXPRESS NEGLIGENCE RULE” OR SIMILAR RULE THAT WOULD DENY COVERAGE BASED
ON A PERSON’S SOLE, CONCURRENT OR CONTRIBUTORY ACTIVE OR PASSIVE NEGLIGENCE OR
STRICT LIABILITY. IT IS THE INTENT OF THE PARTIES THAT, TO THE EXTENT PROVIDED
IN SECTION 16.03, THE RELEASE FROM LIABILITY SET FORTH HEREIN SHALL, TO THE

27



--------------------------------------------------------------------------------



 



FULLEST EXTENT ALLOWED BY LAW, APPLY TO A RELEASED PERSON’S SOLE, CONCURRENT OR
CONTRIBUTORY ACTIVE OR PASSIVE NEGLIGENCE OR STRICT LIABILITY. THE PARTIES AGREE
THAT THIS PROVISION IS “CONSPICUOUS” FOR PURPOSES OF ALL STATE LAWS.
ARTICLE 17
MISCELLANEOUS
     17.01 Notices. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:
          To the Company, the General Partner or the Directors:
Hines REIT Properties, L.P.
c/o Hines Real Estate Investment Trust, Inc.
2800 Post Oak Blvd., Suite 5000
Houston, Texas 77056
          To the Advisor:
Hines Advisors Limited Partnership
2800 Post Oak Blvd., Suite 5000
Houston, Texas 77056
     Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 17.01.
     17.02 Modification. This Agreement shall not be changed, modified,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by both parties hereto, or their respective successors or
assignees.

28



--------------------------------------------------------------------------------



 



     17.03 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
     17.04 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Texas.
     17.05 Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
     17.06 Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

29



--------------------------------------------------------------------------------



 



     17.07 Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
     17.08 Titles Not to Affect Interpretation. The titles of Articles and
Sections contained in this Agreement are for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation hereof.
     17.09 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories
[The remainder of this page is intentionally left blank. Signature page
follows.]

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

                  Hines REIT Properties, L.P.
 
                By:   Hines Real Estate Investment Trust, Inc.     Its:  
General Partner
 
           
 
      By:   /s/ Charlie M. Baughn
 
           
 
      Name:   Charlie M. Baughn
 
      Title:   Chief Executive Officer
 
                Hines Advisors Limited Partnership
 
                By:   Hines Advisors GP LLC     Its:   General Partner
 
           
 
      By:   /s/ Sherri W. Schugart
 
           
 
      Name:   Sherri W. Schugart
 
      Title:   Chief Financial Officer
 
                Hines Real Estate Investment Trust, Inc.
 
           
 
      By:   /s/ Charlie M. Baughn
 
           
 
      Name:   Charlie M. Baughn
 
      Title:   Chief Executive Officer

31